Third District Court of Appeal
                                   State of Florida

                            Opinion filed December 26, 2018.
             Not final until disposition of timely filed motion for rehearing.

                                   ________________

                                   No. 3D17-1540
                              Lower Tribunal No. 17-1559
                                 ________________


                                  Quentisa Wright,
                                        Appellant,

                                            vs.

                                    Tyson Tribble,
                                        Appellee.


         An Appeal from the Circuit Court for Miami-Dade County, Reemberto Diaz,
Judge.

         Law Office of Sean P. O'Connor, P.A., and Sean P. O'Connor, for appellant.

         Bland Law, P.A., and Gerald R. Bland, for appellee.


Before SALTER, EMAS, and LOGUE, JJ.

         PER CURIAM.

         Finding the Appellant failed to present specific facts to support a finding that

the father “abused, abandoned, or neglected the child as defined in chapter 39,” §
751.03(9), Fla. Stat. (2011), we affirm the trial court’s dismissal of the case. See In

re A.M.M., 63 So. 3d 910, 913 (Fla. 2d DCA 2011) (order granting temporary

custody to extended family member facially erroneous where court did not find by

clear and convincing evidence that parent abused, abandoned, or neglected child as

defined in chapter 39); In re T.H. v. Dep’t Children and Family Servs., 979 So. 2d

1075, 1081 (Fla. 2d DCA 2008) (concluding evidence of involuntary abandonment

by parent insufficient to terminate parental rights); Landinguin v. Carneal, 837 So.

2d 525, 527 (Fla. 4th DCA 2003) (quoting § 751.05(3), Fla. Stat. (2001)) (“where

one parent objects to the granting of custody, ‘the court shall grant the petition only

upon a finding, by clear and convincing evidence, that the child’s parent or parents

are unfit to provide the care and control of the child. In determining that a parent is

unfit, the court must find that the parent has abused, abandoned, or neglected the

child, as defined in chapter 39.’”).

      Affirmed.




                                          2